UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 9, 2011 RALCORP HOLDINGS, INC. (Exact name of registrant as specified in its charter) Missouri 1-12619 43-1766315 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 800 Market Street, Suite 2900Saint Louis, MO (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 314-877-7000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Only the items indicated below are covered by this report. Item 2.02. Results of Operations and Financial Condition. In a press release dated August 9, 2011, a copy of which is attached hereto as Exhibit 99.1, and the text of which is incorporated by reference herein,Ralcorp Holdings, Inc. (the "Company")announced results from its third quarter ended June 30, 2011. The information contained in Item 2.02 andExhibit 99.1attached hereto shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section, nor shall it be deemed incorporated by reference into any filing under the Securities Act of 1933, except as expressly set forth by specific reference in such filing. Item 7.01. Regulation FD Disclosure. In a press release dated August 9, 2011, a copy of which is attached hereto as Exhibit 99.2, and the text of which is incorporated by reference herein, theCompany announced that it has entered into a definitive agreement to acquire the North American private brand refrigerated dough business of Sara Lee Corporation. The information contained in Item 7.01 andExhibit 99.2attached hereto shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section, nor shall it be deemed incorporated by reference into any filing under the Securities Act of 1933, except as expressly set forth by specific reference in such filing. Item 9.01. Financial Statements and Exhibits. Exhibit 99.1 Press Release dated August 9, 2011 announcing third quarter results Exhibit 99.2 Press Release dated August 9, 2011 announcing acquisition SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. RALCORP HOLDINGS, INC. (Registrant) Date: August 9, 2011 By:/s/ T. G. Granneman T. G. Granneman Corporate Vice President and Chief Accounting Officer EXHIBIT INDEX Number Description Press Release dated August 9, 2011 announcing third quarter results Press Release dated August 9, 2011announcing acquisition
